Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
With respect to the new claim 20, the Examiner relies upon newly cited reference Hatfield (US 2014/0188310 A1) for the new claim. as set forth in the body of the rejection below.
Applicant’s amendments and remarks filed on March 02/11/2021 with respect to previous claims rejection under 35 U.S.C. 102(a)(1) and 103 has been fully considered.
With respect to the previous 35 U.S.C. 103 rejections of claim 1 and 10-12 Applicant argues the cited art of record, Luke et al. (US 2017/0039668 A1) in view of Wang zizi (WO2017217936A1), fails to explicitly disclose all of the recited features of claims 1 and 10-12 (see response pages 6-7), specifically “comprises a command to lock the [motorised scooter] to an external structure using a physical lock comprising the [motorised scooter]”
Examiner respectfully disagrees. Wang teaches comprises a command to lock the [motorised scooter] to an external structure using a physical lock comprising the [motorised scooter] (See at least ¶ 27 and 57) regarding lock the scooter to the docket station and then to unlock it use the user interface again “(e.g. locking) the motorised scooter to a docking station or docking stand. The motorised scooter may be unlocked if another rider wishes to hire the motorised scooter. Of course, an operator of the motorised scooter is able to lock or unlock the motorised scooter in order to shift, maintain, repair or configured the motorised scooter. The motorised scooter is possible to be handled by a single coupling, completing locking, transacting or examining over the motorised scooter. A rider is possible to view details of his hiring, usage or transaction over the motorised scooter via his mobile communication device, a computer portal, an internet connected television or a display panel at the docking station, or with any 
Additionally, per the 112a rejection below, Applicant’s specification also does not show how exactly a vehicle or scooter is able to lock itself to a docking station or external structure, so it is also not clear what the specifics of what Applicant’s narrow interpretation means in light of the specification. 

Claim Objections
Claims 1 and 10-12 objected to because of the following informalities: “vehicle” should be “electric vehicle”.  Appropriate correction is required. Currently “the electric vehicle” lacks antecedent basis, so Examiner assumes that the vehicles in the claims including “A vehicle” which is mentioned first are supposed to be “an electric vehicle”. 

Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Examiner notes that the language of the claim “wherein the communication to control the vehicle comprises a command to lock the vehicle to an external structure using a physical lock comprising the electric vehicle, wherein the command causes the physical lock to be released from a stowed state” is not supported by the specification PG-pub (see at least paragraph 180) “the physical lock may be used to lock the vehicle to a rack, pole, or other immobile structure. In some embodiments, the physical lock may be retractable, e.g., by a spring or other mechanism. When the vehicle is in use, the lock remains stowed in the retracted position. When the ride ends and the vehicle is parked, the user is prompted, e.g., via a mobile app used to rent the vehicle, to lock the vehicle. In some embodiments, the physical lock is released from its retracted or stowed state, e.g., via the mobile app, near field communication from the mobile app to the lock via the user's mobile device” it looks like the communication interface is commanding the user (giving instruction to the user) wherein the communication is commanding the user and not the vehicle to lock it by using the instructions provided to the user via the communication, in addition to this it is particularly for external structure (see specification at least paragraphs 181-183) as described it is talking about potential lock when the user is close to the vehicle to lock it to the rack and there is nothing talking about the sensing or locking the vehicle specially the vehicle locking itself, however the mobile will unlock the physical lock but there is nothing shown by the specification that illustrate the claim language. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable in view of Luke et al. (US 2017/0039668 A1) in view of Wang zizi (WO2017217936A1). 
*(Examiner notes that anything in the parenthesis is the Examiner interpretation).
Regarding claim 1, Luke discloses a system (see Luke paragraph “0093”), 
comprising: a communication interface (see Luke a user interface screen 502; figure 5A, paragraph “0093”), 
a processor coupled to the communication interface (see Luke paragraph “0093” “the user interface screen 502 of an application running (coupled to) on a mobile device 204 (processor)”), 
configured to: receive via the communication interface data associated with a vehicle (see Luke figure5A and paragraph “0093” “receiving via the user interface screen 502 a request (data) for using an electric vehicle”); 
determine based at least in part on the received data that a condition associated with control of the vehicle is satisfied (see Luke figure 9 and paragraph “0081” “determining based on the received request, confirming (satisfied) by the electric vehicle sharing management system server 106 that the requested electric vehicle 110 is within an authorized location (condition)”), 
generate in response to the determination and send to the vehicle via the communication interface a communication to control the vehicle remotely in a manner associated with the condition (see Luke paragraphs “0061”, “0081”, “0108” and “0130” “generating and sending communication signals via the user interface screen 502 associated with vehicle location beacon (communication) to operate the electric vehicle 110 by remotely enabling (remotely in a manner) the electric vehicle 1 10 within the authorized location”), but Luke fails to explicitly teach wherein the communication to control the vehicle comprises a command to lock the vehicle to an external structure using a physical lock comprising the electric vehicle, wherein the command causes the physical lock to be released from a stowed state.
However Wang wherein the communication to control the vehicle comprises a command to lock the vehicle to an external structure using a physical lock comprising the electric vehicle, wherein the command causes the physical lock to be released from a stowed state (see Wang paragraphs “0027” and “0057” “the control unit sends electronic signal includes locking the electric scooter using a mechanical lock (physical tock) of the electric scooter” and “the motorised scooter and/or the mobile communication device of the rider performs examination and transaction of the motorised scooter (e.g. calculating rent charges of usage distance or time), and fastening (e.g. locking) the motorised scooter to a docking station or docking stand. The motorised scooter may be unlocked if another rider wishes to hire the motorised scooter. Of course, an operator of the motorised scooter is able to lock or unlock the motorised scooter in order to shift, maintain, repair or configured the motorised scooter. The motorised scooter is possible to be handled by a single coupling, completing locking, transacting or examining over the motorised scooter. A rider is possible to view details of his hiring, usage or transaction over the motorised scooter via his mobile communication device, a computer portal, an internet connected television or a display panel at the docking station, or with any other user interfaces.”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the control module of Luke to provide wherein controlling the controlled component in the manner indicated by the control communication includes locking the electric vehicle to an external structure using a physical lock comprising the electric vehicle, as taught by Wang, in order to gain the advantage of detecting unauthorized usage of the electric scooter stolen from the docking station (See Wang paragraphs “0027” and “0057”).

Regarding claim 2, Luke discloses wherein the vehicle is an electric vehicle (see Luke paragraph “0053” “the electric vehicle 110”).

Regarding claim 3, Luke discloses wherein the vehicle is included in a fleet of vehicles made available for on demand use (see Luke paragraphs “0053”, “0058” and “0071” “the electric vehicle 110 is included in multiple electric vehicles (fleet of vehicles) within the system for electric vehicle sharing 102 that is made available for reservations (on demand use)”).

Regarding claim 4, Luke discloses wherein the received data indicates that the vehicle has been rented for use (see Luke paragraph “0079” “the received request indicates that the electric vehicle 110 has be rented for use”).

Regarding claim 5, Luke discloses wherein the communication includes a command to unlock the vehicle (see Luke paragraph “0061” “the vehicle location beacon signals include a signal (command) to unlock the electric vehicle 110”).

Regarding claim 6, Luke discloses wherein the vehicle includes a component responsive to the command to unlock the vehicle (see Luke paragraphs “0061” and “0086” “the electric vehicle 110 includes a control subsystem 402 (component) to unlock the vehicle upon receiving the signal”).

Regarding claim 7, Luke discloses wherein the condition includes a geo-location of the vehicle (see Luke paragraph “0081” “the authorized location includes an area (geo-location) received via a GPS signal”).

Regarding claim 8, Luke discloses wherein the communication to control the vehicle is determined and sent based at least in part on the geo-location of the vehicle (see Luke paragraph “0081” “the vehicle location beacon signals send the signal to unlock the electric vehicle 110 upon determining that the electric vehicle 110 is within the area that is received via the GPS signal”).

Regarding claim 10, Luke discloses a method (see Luke paragraph “0046” “a method”),
comprising: receiving via a communication interface data associated with a vehicle (see Luke figure 5A and paragraph “0093” “receiving via the user interface screen 502 a request for using an electric vehicle 110”),
determining based at least in part on the receive data that a condition associated with control of the vehicle is satisfied (see Luke figure 9 and paragraph “0081” “determining based on the received request, confirming by the electric vehicle sharing management system server 106 that the requested electric vehicle 110 is within an authorized location”), 
generating in response to the determination and sending to the vehicle via the communication interface a communication to control the vehicle remotely in a manner associated with the condition (see Luke paragraphs “0061”, “0081”, “0108” and “0130” “generating and sending communication signals via the user interface screen 502 associated with vehicle location beacon (communication) to operate the electric vehicle 110 by remotely enabling (remotely in a manner) the electric vehicle 1 10 within the authorized location”), but Luke fails to explicitly teach wherein the communication to control the vehicle comprises a command to lock the vehicle to an external structure using a physical lock comprising the electric vehicle, wherein the command causes the physical lock to be released from a stowed state.
However Wang wherein the communication to control the vehicle comprises a command to lock the vehicle to an external structure using a physical lock comprising the electric vehicle, wherein the command causes the physical lock to be released from a stowed state (see Wang paragraphs “0027” and “0057” “the control unit sends electronic signal includes locking the electric scooter using a mechanical lock (physical tock) of the electric scooter” and “the motorised scooter and/or the mobile communication device of the rider performs examination and transaction of the motorised scooter (e.g. calculating rent charges of usage distance or time), and fastening (e.g. locking) the motorised scooter to a docking station or docking stand. The motorised scooter may be unlocked if another rider wishes to hire the motorised scooter. Of course, an operator of the motorised scooter is able to lock or unlock the motorised scooter in order to shift, maintain, repair or configured the motorised scooter. The motorised scooter is possible to be handled by a single coupling, completing locking, transacting or examining over the motorised scooter. A rider is possible to view details of his hiring, usage or transaction over the motorised scooter via his mobile communication device, a computer portal, an internet connected television or a display panel at the docking station, or with any other user interfaces.”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the control module of Luke to provide wherein controlling the controlled component in the manner indicated by the control communication includes locking the electric vehicle to an external structure using a physical lock comprising the electric vehicle, as taught by Wang, in order to gain the advantage of detecting unauthorized usage of the electric scooter stolen from the docking station (See Wang paragraphs “0027” and “0057”).

Regarding claim 11, Luke discloses a computer program product embodied in a non-transitory computer readable medium and comprising computer instructions (see Luke paragraph “0138” “a computer program logic (computer program product) embodied in a computer-readable medium comprising instructions”) 
for: receiving via a communication interface data associated with a vehicle (see Luke figure 5A and paragraph “0093” “receiving via the user interface screen 502 a request for using an electric vehicle 110”),
determining based at least in part on the receive data that a condition associated with control of the vehicle is satisfied (see Luke figure 9 and paragraph “0081” “determining based on the received request, confirming by the electric vehicle sharing management system server 106 that the requested electric vehicle 110 is within an authorized location”),
generating in response to the determination and sending to the vehicle via the communication interface a communication to control the vehicle remotely in a manner associated with the condition (see Luke paragraphs “0061”, “0081”, “0108” and “0130” “generating and sending communication signals via the user interface screen 502 associated with vehicle location beacon (communication) to operate the electric vehicle 110 by remotely enabling (remotely in a manner) the electric vehicle 1 10 within the authorized location”), but Luke fails to explicitly teach wherein the communication to control the vehicle comprises a command to lock the vehicle to an external structure using a physical lock comprising the electric vehicle, wherein the command causes the physical lock to be released from a stowed state.
However Wang wherein the communication to control the vehicle comprises a command to lock the vehicle to an external structure using a physical lock comprising the electric vehicle, wherein the command causes the physical lock to be released from a stowed state (see Wang paragraphs “0027” and “0057” “the control unit sends electronic signal includes locking the electric scooter using a mechanical lock (physical tock) of the electric scooter” and “the motorised scooter and/or the mobile communication device of the rider performs examination and transaction of the motorised scooter (e.g. calculating rent charges of usage distance or time), and fastening (e.g. locking) the motorised scooter to a docking station or docking stand. The motorised scooter may be unlocked if another rider wishes to hire the motorised scooter. Of course, an operator of the motorised scooter is able to lock or unlock the motorised scooter in order to shift, maintain, repair or configured the motorised scooter. The motorised scooter is possible to be handled by a single coupling, completing locking, transacting or examining over the motorised scooter. A rider is possible to view details of his hiring, usage or transaction over the motorised scooter via his mobile communication device, a computer portal, an internet connected television or a display panel at the docking station, or with any other user interfaces.”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the control module of Luke to provide wherein controlling the controlled component in the manner indicated by the control communication includes locking the electric vehicle to an external structure using a physical lock comprising the electric vehicle, as taught by Wang, in order to gain the advantage of detecting unauthorized usage of the electric scooter stolen from the docking station (See Wang paragraphs “0027” and “0057”).

Regarding claim 12, Luke discloses an electric vehicle control module (see Luke paragraph “0058” “an electric vehicle sharing management system server 106 for controlling operations”), 
comprising: a communication interface (see Luke figure 5A and paragraph “0093” “a user interface screen 502”),
a processor coupled to the communication interface (see Luke paragraph “0093” “the user interface scree 502 of an application running (coupled to) on a mobile device 204 (processor)”), 
configured to: receive via the communication interface a control communication (see Luke figure 5A and paragraph “0093” “receiving via the user interface screen 502 a request for using an electric vehicle 110”),
control a controlled component comprising the electric vehicle in a manner indicated by the control communication ((see Luke paragraphs “0061” and “0086” “controlling a control subsystem 402 (controlled component) of the electric vehicle 110 to obtain vehicle information by the vehicle location beacon signals”), 
but Luke fails to explicitly teach wherein the communication to control the vehicle comprises a command to lock the vehicle to an external structure using a physical lock comprising the electric vehicle, wherein the command causes the physical lock to be released from a stowed state.
However Wang wherein the communication to control the vehicle comprises a command to lock the vehicle to an external structure using a physical lock comprising the electric vehicle, wherein the command causes the physical lock to be released from a stowed state (see Wang paragraphs “0027” and “0057” “the control unit sends electronic signal includes locking the electric scooter using a mechanical lock (physical tock) of the electric scooter” and “the motorised scooter and/or the mobile communication device of the rider performs examination and transaction of the motorised scooter (e.g. calculating rent charges of usage distance or time), and fastening (e.g. locking) the motorised scooter to a docking station or docking stand. The motorised scooter may be unlocked if another rider wishes to hire the motorised scooter. Of course, an operator of the motorised scooter is able to lock or unlock the motorised scooter in order to shift, maintain, repair or configured the motorised scooter. The motorised scooter is possible to be handled by a single coupling, completing locking, transacting or examining over the motorised scooter. A rider is possible to view details of his hiring, usage or transaction over the motorised scooter via his mobile communication device, a computer portal, an internet connected television or a display panel at the docking station, or with any other user interfaces.”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the control module of Luke to provide wherein controlling the controlled component in the manner indicated by the control communication includes locking the electric vehicle to an external structure using a physical lock comprising the electric vehicle, as taught by Wang, in order to gain the advantage of detecting unauthorized usage of the electric scooter stolen from the docking station (See Wang paragraphs “0027” and “0057”).

Regarding claim 17, Luke does not disclose wherein the control communication comprises a command to allow operation of the electric vehicle subject to a restriction. 
However Wang discloses wherein the control communication comprises a command to allow operation of the electric vehicle subject to a restriction (see Wang paragraphs “0019-0020”, “0034-0036” and “0097” “the electronic signals (control communication) comprises a control signal (command) to maintain a constant speed of the electric scooter 100 within the geo-fence subjected to confined (restriction) within prescribed limits”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the control module of Luke to provide wherein the control communication comprises a command to allow operation of the electric vehicle subject to a restriction, as taught by Wang, in order to gain the advantage of maintaining the motorized scooter with clarity and integrity (See Wang paragraphs “0019-0020”, “0034-0036” and “0097”).

Regarding claim 18, Luke does not disclose wherein the restriction comprises a speed restriction. 
However Wang discloses wherein the restriction comprises a speed restriction (see Wang paragraph “0036” the operator (computing server provider or geo-fence provider) or regulator (e.g. government or traffic police) is able to regulate the motorized scooter wirelessly or remotely so that riders or users of the motorized scooter(s) are confined within prescribed limits”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the control module of Luke to provide wherein the restriction comprises a speed restriction, as taught by Wang, in order to gain the advantage of capturing information of risky riders approaching crowded areas and school zones (See Wang paragraph “0036”).

Regarding claim 19, Luke does not disclose wherein controlling the controlled component in the manner indicated by the control communication includes preventing the electric vehicle from being operated in a manner that would violate the speed restriction. 
However Wang discloses wherein controlling the controlled component in a manner indicated by the control communication includes preventing the electric vehicle from being operated in the manner that would violate the speed restriction (see Wang paragraphs “0035-0037”, “0111”, “0123-0125” and “0130” controlling the control unit by the received communication signals that prevents the electric scooter from violating the speed limit rules “If the speed limit were exceeded, the electric scooter 100 will reduce the travelling speed automatically 612”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the control module of Luke to provide wherein controlling the controlled component in a manner indicated by the control communication includes preventing the electric vehicle from being operated in the manner that would violate the speed restriction, as taught by Wang, in order to gain the advantage of prevent tumbling in case of sudden stopping (See Wang paragraph “0012”).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable in view of Luke et al. (US 2017/0039668 A1) in view of Wang zizi (WO2017217936A1) in view of Nelson et al. (US 2007/0168104 A1).

Regarding claim 14, Luke does not disclose wherein controlling the controlled component in the manner indicated by the control communication includes locking the electric vehicle using a regenerative braking system of the electric vehicle. 
However Nelson discloses wherein controlling the controlled component in the manner indicated by the control communication includes locking the electric vehicle using a regenerative braking system of the electric vehicle (see Nelson paragraph “0072” “controlling the vehicle speed (controlled component) via the speed control module (control communication) includes immobilizing (locking) the electric vehicle by applying a regenerative braking of the electric vehicle”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the control module of Luke to provide wherein controlling the controlled component in the manner indicated by the control communication includes locking the electric vehicle using a regenerative braking system of the electric vehicle, as taught by Nelson, in order to gain the advantage of achieving the desired target given by the immobilization profile (See Nelson paragraph “0072”).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable in view of Luke et al. (US 2017/0039668 A1) in view of Wang zizi (WO2017217936A1) in view of Hatfield (US 2014/0188310 A1).

	Regarding claim 20, Modified Luke does not explicitly teach wherein the condition associated with control of the vehicle is a current weather condition and the communication at least includes a command to conform use of the vehicle with the current weather condition.
	However Hatfield teaches wherein the condition associated with control of the vehicle is a current weather condition and the communication at least includes a command to conform use of the vehicle with the current weather condition (see Hatfield paragraph “0012” regarding detecting the weather condition with a central server and act upon that such as adjusting the speed according to the weather condition “The vehicle is monitored by the central server in real-time and the vehicle's performance and maximum allowable speed can be adjusted based on the driver's actions and outside conditions (e.g. rain, nightfall, etc.). The Cherouny, like the Fiske invention, relates to governing a vehicle speed”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the control module of modified Luke to use a central server or it can be a user interface to detect the weather conditions (e.g. rain, nightfall, etc.). to adjust the speed of the vehicle in order to avoid any accidents that can be dangerous and expensive for all involved (See Hatfield paragraph “0012”).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOSSAM M ABD EL LATIF/             Examiner, Art Unit 3665             
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666